 106DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthern California Permanente Medical Groupandjurisdictionover it.We find no merit in theseKaiser Bellflower Registered Nurses'Association,contentions.UNAC,Petitioner.Case 21-RC-13303The record establishes that the Employer contractsFebruary19, 1974DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOwith the Kaiser Foundation Health Plan (hereaftercalledPlan) to provide its members with theprofessional services covered by the Plan. Pursuantto this contract the Employer, in consideration ofcertainmonetary and other benefits, furnishesdoctors for the hospitals and medical office facilitieswhich are built, equipped, staffed, owned, andoperated by Hospital, and operates, with its ownUpon a petition duly filed under Section 9(c) of thedoctors and employees, all of the outpatient clinics inNationalLaborRelationsAct,asamended, athe service area as well. These clinics are leased fromhearing in this case was held before Hearing Officerthe Plan under terms which insure that the EmployerStuartM. Levine and a further hearing was heldhas exclusive control of the operation of the clinics.before Hearing Officer Gerald M. Cole. The HearingAll of the above corporations receive administrative,Officers' rulings made at the hearings are free fromhousekeeping,purchasing,accounting, collective-prejudicial error and are hereby affirmed.bargaining,and other supporting services fromPursuant to the provisions of Section 3(b) of theSouthern Permanente Services, Inc. (hereafter calledNationalLabor Relations Act, as amended, thePermanente Services), a California for-profit corpo-National Labor Relations Board has delegated itsration owned by the Plan and the Hospital.authority in this proceeding to a three-member panel.The facts in the instant case are similar to the factsUpon the entire record in this case, including theinThe Permanente Medical Group,187 NLRB 1033.briefs filed by the Employer and the Petitioner, theWe find, for the reasons stated therein, that theBoard finds:Employer does not fall within the provisions of1.Petitioner seeks to represent registered nursesSection 2(2) of the Act.I Accordingly, in view of theemployed by the Employer at its five clinics locatedEmployer's substantial effect on commerce, weatBellflower,Huntington Park, Garden Grove,further find that it is engaged in commerce within theOrange, and Norwalk, California, which we herein-meaning of the Act and that it will effectuate theafter call the Bellflower clinic complex. The partiespoliciesof the Act to assert jurisdiction in thisstipulated that the Employer is a California for-profitproceeding.partnership of physicians engaged in the practice of2.The labor organization involved claims tomedicine. During the year preceding the hearing therepresent certain of the employees of the Employer.Employer received revenues in excess of $500,0003.A question affecting commerce exists concern-and during the same period it purchased in excess ofing the representation of certain employees of the$50,000 worth of goods and supplies from concernsEmployer within the meaning of Section 9(c)(1) andlocated outside the State of California.Section 2(6) and (7) of the Act.Although the Employer does not dispute that its4.As indicated above, the Petitioner seeks tooperations satisfy the Board's monetary standardsrepresent the approximately 73 registered nursesfor jurisdiction, it contends that the Board should notemployed at the Employer's Bellflower clinic com-assert jurisdiction over it because the Employer is aplex,which is part of the Bellflower medical servicejoint employer with the Kaiser Foundation Hospitalsfacility that includes two hospitals in addition to the(hereafter called Hospital), a nonprofit corporationclinics designated above. The parties stipulated thatengaged in the business of building, equipping, andregistered nurses are professional employees andstaffing hospitals. The Employer thus argues that aswould constitute an appropriate unit. The Employera joint employer with Hospital, which falls within thecontends, however, that the appropriate unit shouldnonprofit hospital exemption of Section 2(2) of theinclude the 1,139 registered nurses employed by theAct, there is no basis for the Board to takeEmployer and the Hospital at five of the sevenIWe find no merit in the Employer's contention that the instant case isdistinguishable from the prior proceeding in that the employees in the unitsought in that proceeding were employed only in the clinics and relatedfacilitiesoperated by the Permanence Medical Group,and there were nocomparable employees employed by Kaiser Foundation Hospitals. ThePetitioner in the instant case does not seek to represent any hospitalemployees.The fact that comparable classifications of employees areemployed by the Hospital does not warrant a finding that the twoorganizations function as joint employers for jurisdictional purposes.TheCleveland Clinic Foundation,205 NLRB No. 162, cited by the Employer initsposthearing brief, is distinguishable on its facts.In that case,unlike theinstantcase,therewas a high degree of functional integration andinterrelationship among all the activities ofthe employer,and even thenonhospitalservicesof the proprietarycorporationsowned by thenonprofithospital corporation(engaged in furnishing parking facilitiesand hotelaccommodations to hospital employees,patients, and visitors)were closelyrelated toand virtuallyinseparable from the hospital services.MemberFanning finds it unnecessary to distinguish or discusstheCleveland ClinicFoundationdecision.209 NLRB No. 26 SOUTHERN CALIFORNIA PERMANENTE MEDICAL GROUPmedical service facilities including the Bellflowerfacilitywhich comprise the Plan's southern Califor-niaserviceregion.These fivemedical servicefacilities are located throughout Los Angeles Countyexcept for one of the Bellflower clinics which islocated in Orange County. The remaining twomedical service facilities are located in the Fontanaarea and the San Diego area, respectively.Each of the seven medical service facilities iscomposed of a main medical center which houses ahospital and outpatient clinic, and additional outpa-tient clinics which are clustered in outlying areas.2 Asnoted previously, the Bellflower medical servicefacility has a hospital and clinic at Bellflower and ahospital at Norwalk, and outlying clinics at Norwalk,Huntington Park, Garden Grove, and Orange. Theseoutlying clinics are located 3, 11, 16, and 21 miles,respectively, from the Bellflower clinic.The record shows that the supervisory hierarchy ateach of the seven medical service facilities is separatefrom the others and that, further, within eachmedical service facility, the hospitals and clinics aresupervised separately by different groups of supervi-sors. For each hospital there is an administrator andan assistant administrator. The hospital administra-tor reports to the regional hospital administrator. Foreach clinic complex there is an administrator whoreports to the area medical director of the Employer.Similarly, in each medical service facility there is ahospitaldirectorof nursing who reports to thehospitaladministrator and a clinic director ofnursing who reports to the clinic complex adminis-trator.While there is a common overall laborrelations policy applicable to all of the seven medicalservice facilities, the clinic administrator at eachcomplex is responsible for the clinic complexoperations on a day-to-day basis and is ultimatelyresponsible for the operations of the outlying clinics.The clinic director of nursing has supervisoryauthority over all nurses in the medical center clinicand outlying clinics in each clinic complex.New nurses are recruited by Permanente Servicesbut the ultimate decision to hire and discharge ismade by the Employer's supervisors at the cliniccomplex level.At each clinic complex. nursingsupervisors schedule the working hours of the nursesin their charge and have authority to grant leaves ofabsence and to requisition additional nurses fromPermanente Services when required. The general ruleis that promotions are made from within each cliniccomplex and layoffs are by seniority at the particularcomplex.While the record is unclear, there appears to belittleor no temporary interchange of employees107among the various clinic complexes. Additionally,the Employer's nurses at the Bellflower clinic havealmost no daily contact with the Hospital's Bellflow-er hospital nurses, and outlying clinic nurses in theBellflower clinic complex have none. There are,however, some permanent transfers of nurses be-tween the hospitals and clinics. Marie English, who isPermanente Services' representative at the Bellflowerclinic complex, testified that permanent transferswithin the Bellflower clinic complex occur twice asfrequently as transfers to other facilities.While the skills and duties of registered nurses inallof the medical service facilities appear to besimilar, the duties of clinic nurses differ in somerespects from those of hospital nurses. Thus therecord shows that hospital nurses perform directpatient care duties. They oversee ancillary help andgive medication, but they do not normally assist thephysician in administering treatment to the patient.Clinic nurses receive telephone calls, advise patientswho come to the clinic for care, direct them to theproper area, and screen walk-in patients as to theircomplaints and direct them to a particular physicianfor care. A clinic nurse may be assigned to workdirectly with a physician in the clinic setup and insuch situations assists him in the examination andtreatment of the patients throughout the day. It alsoappears that the hospital and clinic nurses workdifferent hours. The hospitals operate on a 24-hourbasis,with 3 shifts. Generally, the clinics are openonly during the day and most of the clinic nurseswork from 8:45 a.m. to 5:15 p.m. Special walk-inclinics are open at night. The record does show,however, that both clinic and hospital nurses receivecomparable salaries and enjoy the same fringebenefits,and that all are subject to the samepersonnel policies.Bargaining HistoryThere is no bargaining history with respect toregisterednurses at five of the medical servicefacilities.At the Fontana and San Diego facilities,registerednurses are represented.The Fontanahospital and clinic nurses are covered by a collective-bargainingagreementbetweenKaiserFontanaRegisteredNurses'Association,UNAC,and theHospital and the Employer.The San Diego nursesare included under the Local 443, Office andProfessional Employees International Union agree-ment which covers clerical,technical,service, andmaintenance classifications of employees at the SanDiego facility.The recordshows that clerical,technical,service,2As in the case of the Bellflower medical service facility, these clinics ineach facility are hereinafter referred to as a clinic complex. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees employed at all but theFontana and San Diego facilities are covered by amultiemployer agreement between the four entitiescomprising the Plan's southern California region andService Employees International Union, AFL-CIO,Local 399. At the Fontana facility, these classifica-tions of employees are represented by the Steelwork-ers Union. Pharmacists and pharmacy cashiers at allseven medical service facilities are represented by theRetail Clerks Union, while engineers at all but theSan Diego and Fontana facilities are represented byOperating Engineers Local 501.All of the units covered by the above agreementswere established through mutual agreement of theEmployer and union involved.The Employer bases its unit position in part on itscontention that the Hospital and the Employer arejoint employers of registered nurses. For reasonsstatedabove,we have found no merit in thatcontention. The Employer's further contention that afive-area medical service-facilities unit is the smallestappropriate unit for bargaining is based on theallegedmutuality of interests in wages, hours, andconditions of employment among the registerednurses in the five facilities.The Petitioner bases its position that the cliniccomplex unit at Bellflower is appropriate in part onthe contention that the clinics are separately ownedand controlled by different people; that the Bellflow-er clinic complex comprises one administrative unitof the Employer; and that there are seven separateclinic complex administrative units in the southernCalifornia region. The Petitioner argues that there isneither contact nor common interests in workingconditions between the registered nurses employed inthe Bellflower clinics and those employed at otherclinic complexes.The facts demonstrate, and we find, that theregistered nurses employed by the Employer in theBellflower facility have a community of interest witheach other and that such community of interest isseparate and distinct from that of registered nursesemployed by the Hospital and at the remainingmedical service facilities, including their respectiveclinic complexes. In so finding, we rely on (1) thecompletely separate supervisory personnel of hospi-taland clinic complex nurses at the Bellflowermedical service facility, (2) the responsibility of theclinic administrator for day-to-day operations of theBellflowercliniccomplex, (3) the authority ofBellflower clinic complex supervisors to hire anddischarge nurses, schedule their working hours, grantleaves of absence, and requisition additional nurses,(4) the little or no interchange or contact between thehospital and clinic nurses at the Bellflower medicalservice facility and among the nurses in the otherfacilities, (5) the general rule that promotions aremade from within the Bellflower clinic complex, andlayoffs similarly are by seniority, (6) the differencesin skills and duties of clinic and hospital nurses, and(7) the absence of any controlling bargaining history.We also note that, while common labor relations andpersonnel policies are established by PermanenteServices, they are separately implemented by theBellflower clinic complex supervisory personnel.Furthermore, Employer's mileage chart submitted inevidence shows that, while the five medical servicefacilitiesother than San Diego and Fontana arelocated in geographic proximity, the five clinics ofthe Bellflower clinic complex are clustered within asmall part of a much larger geographic area. On theabove facts,we find that the Bellflower cliniccomplex constitutes a separate administrative area ofthe Employer's operations.Accordingly, for the reasons enumerated above, wefind that registered nurses employed by the Employ-erat the Bellflower clinic complex constitute anappropriateunit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.Emergency RoomNursesThe parties are in disagreement as to whetherregistered nurses employed by the Employer in theBellflower medical center's emergency room shouldbe included in the unit. At the hearing, the partiesstipulated that there are 22 full-time and 4 part-timeregistered nurses who spend 100 percent of their timein the Bellflower emergency room. They are em-ployed on a 3-shift, 24-hour, 7-day schedule from7:30 a.m. to 4 p.m., 3:30 p.m. to midnight, and 11:45p.m. until 7:45 a.m. Their wage rates are the same asthe rates for the clinic complex nurses.Doctor Chester Haug, medical director for theBellflower medical service facility, testified that thisemergency room functions as an adjacent clinic tosome of the other clinics of the Bellflower cliniccomplex. Patients may be referred from the emergen-cy room to one of the outpatient clinics of thecomplex or admitted to the Bellflower hospital. Theyalsomay be referred from Bellflower outpatientclinics to the emergency room.VirginiaWagner, director of clinic nursing at theBellflower clinic complex, testified that she hadultimate responsibility for the emergency room andthat under her supervision is an emergency roomsupervisor who is responsible for its operations on a24-hour basis, 7 days a week. Wagner furthertestified that she works on the day shift, a chargenurse supervises the evening shift, and a senior nursesupervises the night shift. If any staff problems arise, SOUTHERN CALIFORNIA PERMANENTE MEDICAL GROUPthe emergency room supervisor is contacted at home.Disturbances that might be caused by patients arehandled by the security force and the assistantdirector of nursing for the hospital is contacted.The record shows that, while patients may beadmitted to the Bellflower hospital from the Bell-flower emergency room, the emergency room nursesperform no duties in the hospital and hospital nursesperform no duties in the emergency room. When apatient at one of the clinics of the Bellflower cliniccomplex has hospital surgery, he is prepared forsurgery in the emergency room by emergency roompersonnel and then taken to the hospital. Theregistered nurses in the operating room are hospitalnurses no matter whether the patient comes from theemergency room or from the hospital. Emergencyroom personnel, including nursing personnel, mayaccompany a patient from the emergency room tothe hospital and then return to the emergency room,however, there is no showing that there is anyinterchange of registered nurses between the emer-gency room and the hospital at the Bellflowermedical service facility.Wagner testified that registered nurses in thehospital, clinics, and the emergency room all makeassessments and judgments, but that the emergencyroom nurse is in a more demanding position as herdecision-making must he done in many cases underpressure of time. She further testified that the dutiesof clinic nurses lend to be more specialized than theduties of emergency room nurses, and that emergen-cy room nurses have skills more comparable to thoseof hospital nurses who work in specialized trainingunits such as intensive care or coronary care units.e In view of the above,we find no merit in theLmployer'scontentionthatCase31 -RC-2563, 209 NLRB27, issued simultaneously herewith.should be transferred to Region 21 and consolidated with the presentproceeding.Accordingly,we hereby deny the Employer's motion to transfer109On the above facts, we find that, while theBellflower emergency room must, in certain respects,coordinate its operations with those of the hospital, itmust also coordinate its operations with those of theBellflower clinics.As Doctor Haug testified, theemergency room functionsas anadjacent clinic toother Bellflower clinics. Like the clinics, the emer-gency room is under separate supervision, and thereisno interchange of registered nurses between thehospital and the emergency room. We find that thedifferences in skills and duties of emergency roomand clinic nurses are too insubstantial to affect theirunit placement. We find, therefore, that the Bellflow-er emergency room registered nurses have sufficientcommunity of interest with the nurses employed inthe Bellflower clinic complex to be included in thesame bargaining unit.;Accordingly, for the reasons enumerated above, wefind that the following employees of the Employerconstitute an appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All registered nurses employed by the Employerat the Bellflower clinic complex at Bellflower,Huntington Park, Garden Grove, Orange, Nor-walk, and Cerritos, California, including emer-gency room registered nurses employed at theBellflower medical center, and excluding all otheremployees, guards, and supervisors as defined inthe Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]and consolidate proceedingWe further deny the Petitioner's requestthat the Employer's secondsupplemental brief andaccompaning papers be returned to the Fmployer